Case: 21-40039     Document: 00516116364         Page: 1      Date Filed: 12/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      December 3, 2021
                                  No. 21-40039
                                                                        Lyle W. Cayce
                                                                             Clerk

   United My Funds, L.L.C.,

                                                              Plaintiff—Appellee,

                                       versus

   Hisham Mubaidin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:19-CV-373


   Before Barksdale, Engelhardt, and Oldham, Circuit Judges.
   Per Curiam: *
          Hisham Mubaidin sold the inventory of three gas stations that did not
   belong to him. The owner of the gas stations sued him for theft, and a jury
   awarded the owner damages. Mubaidin appeals, asking us to reverse the
   jury’s verdict and award him attorney’s fees. We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40039     Document: 00516116364          Page: 2   Date Filed: 12/03/2021




                                   No. 21-40039


                                        I.
         This case involves a dispute between former business partners over
   the management of three gas stations. United My Funds (“UMF”), a limited
   liability company wholly owned by James Yoo, owned the gas stations. Yoo
   and two business partners—Hisham Mubaidin and Chandana Perera—
   owned a separate LLC, Unitex Fuel, to operate the gas stations and supply
   fuel to them. Yoo alleged that Mubaidin and Perera, without his knowledge
   or involvement, leased the gas stations and sold their inventory on behalf of
   Unitex Fuel—cutting out UMF, the entity which actually owned the gas
   stations. The new lessor paid Mubaidin and Perera approximately $180,000
   for the gas stations’ inventory and for goodwill, some of which Perera
   pocketed and most of which they paid to a creditor of Unitex Fuel.
         UMF sued Mubaidin and Perera. As relevant to this appeal, UMF
   brought a claim for theft under the Texas Theft Liability Act (“TTLA”) and
   a common law claim for money had and received. After a four-day jury trial,
   the jury awarded UMF damages under both claims—$85,000 against
   Mubaidin for money had and received, $25,000 against Perera for money had
   and received, and $25,000 against each defendant for theft under the TTLA.

         Mubaidin timely appealed.

                                        II.

         Mubaidin raises three issues. First, he argues that the TTLA award—
   which was based on the theory that Mubaidin and Perera stole the stores’
   inventory by selling it—cannot stand because UMF presented no competent
   evidence of the inventory’s value. Second, he argues that the money had and
   received award was improper because Mubaidin never actually held the
   money—rather, his business partner and sometimes-attorney did. Third, he
   argues that he should be awarded attorney’s fees as a “prevailing party”




                                        2
Case: 21-40039      Document: 00516116364           Page: 3     Date Filed: 12/03/2021




                                     No. 21-40039


   under the TTLA because the district court rejected one of UMF’s theories
   of recovery under that statute.

          Mubaidin raised each of these issues in post-trial motions, and the
   district court rejected them. Our review is governed by the same standards
   that governed the district court. As to Mubaidin’s first two issues:
          We consider all of the evidence, drawing all reasonable
          inferences and resolving all credibility determinations in the
          light most favorable to [UMF]. Although our review is de novo,
          we note that our standard of review with respect to a jury
          verdict is especially deferential. As such, judgment as a matter
          of law should not be granted unless the facts and inferences
          point so strongly and overwhelmingly in the movant’s favor
          that reasonable jurors could not reach a contrary conclusion. A
          jury verdict must be upheld unless a reasonable jury would not
          have a legally sufficient evidentiary basis to find as the jury did.
   Navigant Consulting, Inc. v. Wilkinson, 508 F.3d 277, 282 (5th Cir. 2007)
   (quotations omitted). As to Mubaidin’s third issue, “[w]e review the district
   court’s [denial] of attorney’s fees for abuse of discretion, although
   conclusions of law underlying the [denial] are reviewed de novo.” Id. at 297.

                                          A.

          Mubaidin first argues that the jury’s award under the TTLA was
   unsupported by the evidence. The TTLA allows a party injured by theft to
   recover the “actual damages” found by the trier of fact. Tex. Civ. Prac.
   & Rem. Code § 134.005(a). Both parties agree that the jury was required
   to base any TTLA damage award on the market value of the gas stations’
   inventory at the time Mubaidin and Perera sold them. See Beaumont v.
   Basham, 205 S.W.3d 608, 619 (Tex. App. 2006) (interpreting the term
   “actual damages” to mean the damages recoverable at common law).




                                           3
Case: 21-40039      Document: 00516116364           Page: 4     Date Filed: 12/03/2021




                                     No. 21-40039


          Mubaidin claims that the TTLA award was unsupported by the
   evidence because the jury had no competent evidence of the inventory’s
   market value. This argument fails, because the jury had before it at least two
   types of proper market value evidence. First, it had the testimony of Wail Al-
   Shayef, who managed the gas stations. Al-Shayef testified that he and his
   brother conducted an inventory inspection shortly before the wrongful sale
   and estimated the value of the inventory to be $70,000. This is competent
   evidence of market value because “an officer in a management position with
   duties that at least in some part relate to the property at issue” is qualified to
   testify to market value under Texas law. Reid Rd. Mun. Util. Dist. No. 2 v.
   Speedy Stop Food Stores, Ltd., 337 S.W.3d 846, 854–55 (Tex. 2011). Second,
   the jury had evidence of the purchase price of the inventory. While the total
   amount paid for the inventory was disputed at trial, it is undisputed that
   Mubaidin received a $25,000 cashier’s check labeled “for inventory” and
   another $52,244 payment earmarked “Fore [sic] inventory Unitex Fuel.”
   The jury could consider purchase price evidence in determining market
   value. See, e.g., Burns v. Rochan, 190 S.W.3d 263, 270 (Tex. App. 2006). So
   Mubaidin’s objection that the jury lacked competent evidence of market
   value fails.

          Mubaidin also argues that even if the jury had competent evidence of
   market value, its award cannot stand because the jury’s TTLA verdict was
   outside the range of figures presented at trial. This argument fails: The range
   of figures presented to the jury included partial payments starting at $25,000,
   as well as Al-Shayef’s testimony that the inventory was worth $70,000. After
   considering this evidence, the jury awarded UMF $50,000—$25,000 against
   each defendant. This falls comfortably within the range of figures presented
   at trial. Moreover, the thrust of Mubaidin’s argument on this point is that the
   jury’s award was too low—the jury awarded $50,000 when Al-Shayef’s
   testimony suggested the inventory was worth at least $70,000. But Mubaidin



                                           4
Case: 21-40039      Document: 00516116364           Page: 5   Date Filed: 12/03/2021




                                     No. 21-40039


   asks us to replace this arguably inadequate award with a take-nothing
   judgment. This approach would defy logic and is not supported by any of
   Mubaidin’s authorities. E.g., Wegner v. State, 829 S.W.2d 922, 922–23 (Tex.
   App. 1992) (remanding for a higher award in a condemnation proceeding after
   the jury went beneath the lowest amount suggested by an expert).
   Mubaidin’s objections to the TTLA award lack merit.

                                         B.

          Mubaidin’s second argument is that the jury’s award for money had
   and received was unsupported by the evidence. Money had and received is
   “an equitable doctrine applied to prevent unjust enrichment.” Plains Expl. &
   Prod. Co. v. Torch Energy Advisors Inc., 473 S.W.3d 296, 302 n.4 (Tex. 2015)
   (quotation omitted). “To prove a claim for money had and received, a
   plaintiff must show that a defendant holds money which in equity and good
   conscience belongs to him.” Id. (quotation omitted). The jury awarded UMF
   $85,000 for money had and received, the sum of four wire payments that the
   inventory’s buyer made to Michael McCullough, Mubaidin’s lawyer, on
   January 24 and 25, 2019.

          Mubaidin argues that the award for money had and received was
   unsupported by the evidence because Mubaidin never held the $85,000.
   Rather, Al-Shayef wired the money to McCullough, who wired it to a creditor
   of Unitex Fuel. The district court rejected this argument, finding that
   McCullough acted as Mubaidin’s agent in receiving the funds and wiring
   them to Unitex Fuel’s creditor.

          The evidence supports the district court’s finding that McCullough
   acted as Mubaidin’s agent. Both Mubaidin and McCullough testified at trial
   that McCullough was Mubaidin’s attorney. And under Texas law, “[t]he
   general rule is that the relationship of attorney and client is one of agency.”




                                          5
Case: 21-40039        Document: 00516116364        Page: 6   Date Filed: 12/03/2021




                                    No. 21-40039


   Texas Emps. Ins. Ass’n v. Wermske, 349 S.W.2d 90, 93 (Tex. 1961). Mubaidin
   argues that McCullough was not acting as his attorney when he received and
   forwarded the wire payments. But ample record evidence supports the
   district court’s contrary finding, including the buyer’s testimony that
   Mubaidin rejected an offer to pay him personally and instead instructed the
   buyer to wire the money to Mubaidin’s attorney.

                                          C.

          Finally, Mubaidin asks us to award him attorney’s fees under the
   TTLA. “Each person who prevails in a suit under [the TTLA] shall be
   awarded court costs and reasonable and necessary attorney’s fees.” Tex.
   Civ. Prac. & Rem. Code § 134.005(b). Mubaidin lost under the
   TTLA—the jury awarded UMF a $25,000 TTLA award against him. But he
   argues that he also won under the TTLA because UMF failed to recover
   under a different theory—that Mubaidin had appropriated UMF’s real
   property by wrongfully leasing it. Mubaidin claims this success in defeating a
   distinct theory of recovery makes him a “prevailing party” entitled to
   attorney’s fees.

          Mubaidin’s position is supported by neither law nor logic. In the most
   analogous Texas case, the court refused to award attorney’s fees to a TTLA
   defendant even though the defendant succeeding in preventing the plaintiff
   from recovering one category of claimed damages. See Brinson Benefits, Inc.
   v. Hooper, 501 S.W.3d 637, 642–43 (Tex. App. 2016). And as the Brinson
   Benefits court noted, accepting a theory like Mubaidin’s “would invite
   ceaseless, wasteful litigation over how many elements of a claim or damage
   theory can be imagined.” Id. at 643.

          Mubaidin makes one final argument. He points out that the jury found
   that he and Perera were not part of a conspiracy to commit theft. Mubaidin




                                          6
Case: 21-40039      Document: 00516116364             Page: 7   Date Filed: 12/03/2021




                                       No. 21-40039


   argues that this also entitles him to attorney’s fees under the TTLA, because
   Brinson Benefits upheld an award of TTLA attorney’s fees to different
   defendants who successfully defended against a claim of conspiracy to
   commit theft. Id. at 643–44. This argument fails. The conspiracy defendants
   in Brinson Benefits recovered attorney’s fees because they had shown that
   they were not liable “for the underlying tort of theft.” Id. Here, by contrast,
   the jury did hold Mubaidin liable for the underlying tort of theft. Accordingly,
   Mubaidin’s successful defense against the conspiracy claim provides no basis
   for awarding him attorney’s fees under the TTLA.

                                   *        *         *
          The judgment of the district court is AFFIRMED.




                                            7